Title: To Thomas Jefferson from Richard Peters, 14 January 1792
From: Peters, Richard
To: Jefferson, Thomas


          
            Dear Sir
            Philada. Jany. 14th.
          
          I waited on you in Consequence of percieving that I am appointed District Judge for this District. Not knowing what is the proper  Channel thro’ which I am either to be informed officially or to whom I must make my Intentions known I wished your advice as a Friend. It is a sudden Thing and the Members of the Senate wish me to stay with them as long as I can. I therefore wished to delay my Acceptance or at least the Reciept of the Commission until the Gentlemen who regret my leaving them have a little Time to look about them. Let me know, my dear Sir, how this Matter is to be managed and [if] it be proper to do it thro’ you, adjust the Business for me.—Yours with Sincere Esteem,
          
            Richard Peters
          
        